         Case 7:15-cv-09679-NSR Document 132 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONNIE AVARAS,                                                                  9/10/2021

                              Plaintiff,
                                                                  No. 15 CV 9679 (NSR)
       -against-
                                                                         ORDER
CLARKSTOWN CENTRAL SCHOOL DISTRICT, et
al.,
                   Defendants.

NELSON S. ROMÁN, United States District Judge:

       On February 9, 2021 the Court issued an opinion and order stating “The Third Amended

Complaint is dismissed without prejudice to a re-filing within twenty days. Any new pleading

must properly allege claims for which NYSED is a proper party. If Avaras fail[s] to re-plead

properly, or to move for an extension of time together with a showing of cause, I will dismiss the

complaint with prejudice.” (ECF No. 129) By letter dated March 5, 2021, New York State

Department of Education Filed a letter requesting dismissal with prejudice due to Plaintiff’s

failure to file amended complaint. (ECF No. 79.)

       Therefore, the claims previously dismissed without prejudice are dismissed with prejudice.

The Clerk of Court is directed to terminate this case.


Dated: September 10, 2021
       White Plains, New York
